Citation Nr: 0903098	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease (ASHD), claimed as secondary 
to service-connected diabetes mellitus.

2.  Entitlement to service connection for ASHD, claimed as 
secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for ASHD, 
claimed as secondary to service-connected diabetes mellitus, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for arteriosclerotic coronary artery 
disease was denied in a March 2003 RO rating decision.  The 
veteran did not perfect an appeal of this decision.

2.  Evidence added to the claims file since the March 2003 
decision includes a statement from the veteran's private 
physician, in which he opines that the veteran's ASHD is 
secondary to his diabetes mellitus.


CONCLUSION OF LAW

Evidence submitted since the March 2003 rating decision 
wherein the RO denied service connection for arteriosclerotic 
coronary artery disease is new and material; thus, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the fully 
favorable decision contained herein, any discussion of the 
VCAA is unnecessary.


Analysis

The veteran's claim was previously denied in a March 2003 RO 
rating decision.  The RO noted that the VA examiner's opinion 
indicated that the veteran's arteriosclerotic coronary artery 
disease predated his diabetes mellitus, and they were not 
associated.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In a March 2004 written statement, the veteran's private 
physician, D.B., M.D., indicated that in his opinion, the 
veteran's diabetes was a major contributing factor to his 
coronary artery disease.

The Board finds that this constitutes new and material 
evidence, as it relates to the unestablished fact of whether 
the veteran's ASHD is secondary to his service-connected 
diabetes.  Therefore, the veteran's claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for ASHD, claimed as secondary to diabetes 
mellitus, is granted.


REMAND

At issue is whether the veteran's ASHD or coronary artery 
disease is caused or aggravated by his diabetes mellitus.  
The evidence of record shows the veteran was diagnosed with 
coronary artery disease in October 2001 and with diabetes 
mellitus in June 2002.  He underwent several stress tests, 
revealing that his left ventricular ejection fraction was 45 
percent in September 2002, 52 percent in January 2004, and 62 
percent in March 2005.

There are three competent opinions of record regarding 
whether the veteran's ASHD or coronary artery disease is 
caused or aggravated by his diabetes mellitus.

In January 2003, the veteran underwent VA examination.  The 
examiner noted that the veteran's arteriosclerotic heart 
disease predated his diabetes, stating that it was diagnosed 
in October 2001, prior to the June 2002 diagnosis of diabetes 
mellitus.

In a March 2004 letter, the veteran's private physician 
indicated that diabetes was a major risk factor for coronary 
artery disease.  Therefore, he believed it was a major risk 
factor for the veteran's coronary artery disease.

In May 2005, the veteran underwent VA examination.  The 
examiner opined that coronary artery disease was not caused 
by diabetes mellitus or aggravated by it.  He pointed out 
that repeated stress tests showed the veteran's ejection 
fraction had progressively improved from 45 percent, to 52 
percent, to 62 percent.  As such, while the veteran may 
demonstrate worsening of his coronary artery disease in the 
future, it was not currently shown by the evidence of record.

Subsequently, a May 2007 private treatment record shows the 
veteran with an ejection fraction of 42 percent.

Given this new evidence, the Board finds that a remand is 
needed for the RO to obtain an opinion regarding whether the 
veteran's coronary artery disease or ASHD is caused or 
aggravated by the diabetes mellitus.  The opinion of the May 
2005 VA examiner was both competent and probative.  However, 
he based his opinion to a large extent on the evidence 
showing the veteran's left ventricular ejection fraction had 
consistently improved over time.  However, the May 2007 
record shows an ejection fraction of 42 percent, lower than 
all previous results.  Therefore, the Board finds that we can 
no longer rely on the opinion of the May 2005 VA examiner and 
must remand to obtain an additional opinion.

Accordingly, the case is REMANDED for the following action:

Send the veteran's claims file to the 
examiner who conducted the May 2005 
examination, if possible.  If that 
examiner is not available, send the 
veteran's claims file to another examiner.  
The examiner is asked to provide his or 
her credentials.  The examiner should 
review the claims file and provide an 
opinion as to whether it is at least as 
likely as not (at least a 50/50 
probability) that the veteran's ASHD or 
coronary artery disease is caused or 
aggravated by his diabetes mellitus.  A 
rationale should be provided for all 
opinions given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


